Opinion of the Court, by
Bickerton, J.
This matter comes here on exceptions by defendants to Master’s report, as follows:
“ Said defendant excepts to the allowance of the amount of $2509.10 principal, as within the security of the mortgage, for the reason that the mortgage, as written, is security for the sum of one thousand dollars only, and does not cover advances to be made in the future beyond that amount.
“ Said defendant claims that the Master’s account of advances should stop at December 30, 1883, with $1000. That there should be deducted the credit of $738.40 on December 29, 1883, and that the balance, $261.60, with interest, should be found to be the amount due under the mortgage.”
Ashford & Ashford, for plaintiff.
F. M. Hatch, for defendant, McGrew.
Having heard the arguments of counsel, and examined the Master’s report, the pleadings and proofs in the case, we are of opinion that the exceptions should be sustained.
We are of opinion that the mortgage is security for the sum of one thousand dollars only, and does not cover advances to be made in the future beyond that amount. We therefore allow the sum of $1000, and interest $120, less the credit of December 29, 1883, of $738.40, and interest $69,16, leaving a balance of $312.44, with interest at nine per cent, per annum from 10th October, 1884, which we find to be the amount due on the said mortgage.
The Master’s report is modified accordingly.